                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
                        Plaintiff,            )
                                              )
 vs.                                          )       Case No. 20-006007-02-CR-SJ-DGK
                                              )
 THOMAS D. MOORE, JR.                         )
                                              )
                        Defendant.            )

                                             ORDER

         On January 11, 2021, a Violation Report was filed as to Defendant Thomas Davis Moore,

Jr.    Doc. 46.   Based on the information presented in the Violation Report, including the

recommendation of the pretrial services officer, the undersigned finds good cause exists to amend

Defendant’s conditions of release. Accordingly, the Order Setting Conditions of Release (Doc.

33-2) is modified to include the following additional conditions:

         (8) (ff): The defendant shall not possess/use a cellular phone.

         (8) (gg): The defendant shall advise all in-home healthcare workers that he is
         not permitted to have access to cellular phones, internet access by any device,
         or unsupervised contact with minors under 18 years of age unless they are
         supervised by a parent or guardian.

All other conditions in the Order Setting Conditions of Release remain in effect. The Court expects

full compliance with all conditions of release.

         IT IS SO ORDERED.

DATE: January 13, 2021                          /s/ W. Brian Gaddy
                                              W. BRIAN GADDY
                                              UNITED STATES MAGISTRATE JUDGE




           Case 5:20-cr-06007-DGK Document 50 Filed 01/13/21 Page 1 of 1
